Concurring Opinion by
Mr. Justice Pomeroy:
While I join in the opinion of the Court, I deem it appropriate to add the following observations as to why *54I consider that the court below was correct in considering extrinsic evidence, and why I think that the doctrine of cy pres is applicable in this situation, although with a different result from that reached by the Orphans’ Court Division.
This case clearly falls within the rule that extrinsic evidence is admissible to resolve a latent ambiguity in the terms of a will. See, e.g., Shand’s Estate, 275 Pa. 77, 118 A. 623 (1922); Gilmer v. Stone, 120 U.S. 586, 30 L. Ed. 734 (1887). While it is true that in Berks County Tuberculosis Society Appeal, 418 Pa. 112, 208 A. 2d 857 (1965), we held that parol evidence was improperly admitted on the issue of the identity of an intended beneficiary, that case is distinguishable on its facts. There, we found that a gift of income from a charitable trust to “The Tuberculosis Society of Berks County, of Beading, Pennsylvania” was sufficient on its face to identify the Berks County Tuberculosis Society as the intended beneficiary. Here, on the other hand, we are faced with more than just a transposition of words in the title of the cestui que trust. The gift here in question was made to a Home for the blind; neither party before us is denominated as a “home”.
The doctrine of cy pres is applicable here, in my view, only because the extrinsic evidence adduced before the court below is insufficient to resolve a latent ambiguity as to the identity of the intended beneficiary. While the doctrine has been given a broad application in this Commonwealth by the Act of April 24, 1947,1 a court can invoke its powers under this statute only “if the charitable purpose for which an interest shall *55be conveyed shall be or become indefinite or impossible or impractical of fulfillment”. Thus, where extrinsic evidence is sufficient to reveal the donor’s intent, the “charitable purpose” is not in fact “indefinite”, and the doctrine of cy pres has no application; the meaning of the instrument of conveyance has been determined, and a decree should be rendered accordingly.
If, however, the extrinsic evidence does not tip the scales in favor of one or another potential beneficiary, the conveyor’s charitable purpose as set forth in the instrument of gift remains obscure and “indefinite”. The Court today holds, and I agree, that the evidence in the case at bar was of this inconclusive character, and that it is impossible to state with any assurance that either of the claimants now before the Court was intended to receive the bequest in question to the exclusion of the other. In such a situation of equal balance, the power of a court to divide the gift between the claimants cannot be doubted.2 While there is apparently no Pennsylvania case directly in point, I believe the law was correctly stated in Eagleson Estate, 13 Fid. Rep. 454, 460-461 (O.C. Wash. County 1963): “[I]t is entirely consistent with the cy pres principle to divide a fund between two deserving claimants if neither is shown by sufficiently credible and trustworthy evidence to be the intended beneficiary. . . .” This accords with the views of a recognized text writer on the subject, and I know of no holding to the contrary. See 1 T. Jarman, Treatise on Wills (Sanger revision), 216, 225, 233 (7th *56ed. 1930).3 See also In re Alchin’s Trusts, L.R. 14 Eq. 230 (1872); Bennet v. Hayter, 2 Beav. 81 (1839).

 P.L. 100, §10, 20 P.S. §301.10. See footnote 5 of the opinion of the Court, supra, for the text of this section, which supplanted five earlier, conflicting statutes on the cy pres principle, and which has in turn been reenacted as part of the Probate, Estates and Fiduciaries Code, 20 Pa. S. §6110, effective July 1, 1972.


 The groundwork for an application of cy pres was properly laid in the court below. The executor made an investigation to determine what organizations were performing services for the blind in the relevant community. These were given appropriate notice, were represented at the audit hearing, and gave testimony. See Excerpts from Transcript of Official Notes of Testimony, July 5, 1972, Record 13a ff.


 “It sometimes happens that a [charitable] legacy is given to a particular institution by a description equally applicable to more than one. It cannot here be presumed that the testator did not intend to select one in particular, for he may have known, and, considering the terms of the bequest, probably did know, only one answering the description; yet, as it cannot be ascertained which, the particular purpose fails; nevertheless, it is clear that the legacy will be applied cy pres, or divided between the two institutions.” Op. cit. at 232-233 (footnote omitted).